Citation Nr: 1536292	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  12-20 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUES

1. Entitlement to payment or reimbursement for unauthorized medical expenses incurred by the Veteran at Capital Regional Medical Center on November 10, 2011.

2. Entitlement to payment or reimbursement for unauthorized medical expenses incurred by the Veteran at Capital Regional Medical Center on March 10, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to March 1964 and April 1964 to April 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from administrative decisions dated in December 2011 by the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida.  
  
This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In his May 2012 Notice of Disagreement, the Veteran requested a local hearing in connection with all denied claims of payment or reimbursement for unauthorized medical expenses incurred at the Capital Regional Medical Center.  Considerations of due process mandate that the Board may not proceed with review of the claim without providing the Veteran an opportunity for the requested hearing.  As a result, remand is necessary to schedule the Veteran for a Board hearing so that he may provide evidence in support of the claims on appeal.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2015).

Accordingly, the case is remanded for the following actions:

The Veteran must be scheduled for a hearing before the Board, in accordance with applicable law.  A copy of the notice scheduling the hearing must be placed with the evidence of record.

No action is required by the Veteran until he receives further notice; however, he 

may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

